The order sets aside a verdict for the alleged misconduct of a juror. In a brief opinion the learned Special Term finds ho irregularity in the conduct of the j uryman, and also finds the conduct of the counsel and the witness involved to have been blameless, but holds that “ the influence of just such happenings is so subtle that it is most difficult to weigh its effect." We think a judgment should not be destroyed unless the alien influence is manifest, and, therefore, reverse the order, with ten dollars costs and disbursements, and reinstate the verdict. Hirschberg, P. J., Gaynor and Rich, JJ., concurred; Burr and Miller, JJ., dissented.